          Case 3:20-cr-00019-DPM Document 1 Filed 06/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                      )              3:20CR0OO l't     D~
                                              )
V.                                            )
                                              )
BELINDA LEWIS                                 )              18 U.S.C. § 2251
JASON BREWER                                  )              18 U.S.C. § 2252(a)(2)

                                         INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNTl

       On or about September 8, 2019, in the Eastern District of Arkansas and elsewhere, the

defendants,

                                      BELINDA LEWIS and
                                       JASON BREWER,

employed, used, persuaded, induced, enticed, and coerced a minor (A.L.), to engage in sexually

explicit conduct for the purpose of producing a visual depiction of such conduct, knowing or having

reason to know that such visual depiction would be transported or transmitted using any means or

facility of interstate and foreign commerce, and such visual depiction has actually been transported

and transmitted in or affecting interstate and foreign commerce.

       All in violation of Title 18, United State Code, Sections 2251(a) and 2251(e).

                                            COUNT2

       On or about September 25, 2019, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                        JASON BREWER,

knowingly distributed any visual depiction, using any means or facility of interstate or foreign
          Case 3:20-cr-00019-DPM Document 1 Filed 06/04/20 Page 2 of 2




commerce, and the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct and the visual depiction is of such conduct.

               All in violation of Title 18, United States Code, Section 2252(a)(2).

                             FORFEITURE ALLEGATION ONE

       Upon conviction of Count One or Two of this Indictment, the defendants, BELINDA

LEWIS and JASON BREWER, shall forfeit to the United States, under Title 18, United States

Code, Section 2253(a)(3), all property, real or personal, used or intended to be used to commit or

to promote the commission of the offense and all property traceable to the property used or intended

to be used to commit the offense.



                     (END OF TEXT. SIGNATURE PAGE ATTACHED.)
